Title: To Thomas Jefferson from Albert Gallatin, 13 March 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Wednesday 13 Mar. 1805
                     
                  
                  The enclosed is Robt. William’s letter respecting the sale of land for Taxes in the Mississippi Territory under late West’s influence. 
                  Respectfully Your obt. Sert.
                  
                     Albert Gallatin 
                     
                  
               